Citation Nr: 0809541	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating on the basis of 
individual unemployability.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from February 1946 to April 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of February 2005 and August 2006 of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Winston-Salem, North Carolina.  The former denied the 
PTSD claim, and the latter denied a total disability rating 
on the basis of individual unemployability.  The veteran 
perfected separate appeals of both rating decisions, and the 
Board decision below addresses both appeals.


FINDINGS OF FACT

1.  The veteran does not have PTSD attributable to an 
independently verifiable in-service stressor.

2.  The preponderance of the probative evidence is against 
finding that the veteran is unable to obtain and maintain 
substantially gainful employment due solely to service-
connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).

2.  The requirements are not met for a total disability 
evaluation based on individual unemployability due to 
service-connected disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In letters of December 
2004, July 2005, and June 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, notice of what 
part VA will attempt to obtain, and that the veteran needed 
to submit all pertinent evidence in his possession.  A March 
2006 letter provided notice how disability ratings and 
effective dates are assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  While the veteran may not have received 
full notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated, as shown in the July and November 2007 
Supplemental Statements of the Case.  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony.  

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  Specific assistance rendered is 
discussed below.  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.

Service Connection

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The so called combat exception, however, does 
not obviate the need for evidence of a medical nexus between 
a current disability and military service.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).

The governing criteria for service connection for PTSD 
specifically require (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition 
(DSM-IV); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If it is determined that a veteran did not engage in combat 
with the enemy, or if the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Analysis

Initially the veteran did not submit any supporting evidence 
for his claim, other than a statement that he had recently 
learned that his nervous condition was in fact PTSD.  Service 
personnel records note his career service included the Korean 
and Vietnam War eras, and it is the former on which his claim 
is based.  Service medical records are negative for any 
entries related to complaints, findings, or treatment, for 
any complaints that might indicate a mental or anxiety 
disorder.  His Reports Of Medical History for periodic 
physical examinations during the years after his Korean War 
service indicate he denied any history of trouble sleeping, 
nervousness, or depression.  Service personnel records note 
his Military Occupation Specialty was auto mechanic.  His 
decorations include the United Nations and Korean Service 
Medals, both of which were awarded to all for service in the 
theater irrespective of whether the soldier served in brutal 
combat or in safe, rear echelon positions.

Along with his April 2005 Notice of Disagreement, the veteran 
submitted a February 2005 report of the Goldsboro Psychiatric 
Clinic which noted an Axis I diagnosis of chronic PTSD and 
dysthymic disorder.  The psychiatrist noted that the basis of 
the veteran's PTSD was due to stress related to his Korean 
War service in a tank battalion, where he experienced a great 
deal of combat.  The report, however, did not note a specific 
stressor.

In mid-October 2005, the RO entered a formal finding that, 
after unsuccessful attempts to obtain information from the 
veteran, there was insufficient stressor information to 
submit to the U.S. Army and Joint Services Records Research 
Center (then named the Center for Unit Records Research).  
The finding noted duty to assist letters sent to the veteran 
in December 2004 and July 2005, each of which included a PTSD 
questionnaire, and that the veteran had not responded with 
additional information which could be submitted for 
verification.

In a late-October 2005 statement, in which the veteran 
appeared to rely on information provided in a "Buddy 
Statement," who noted that he served in Korea from August 
1950 to July 1951.  He reported that the veteran was assigned 
to Headquarters, Headquarters and Services Company, 64th Tank 
Battalion, which supported the 3rd Infantry Division, and 
that his unit came under "many attacks."  He did not 
remember the specific dates of the attacks.

In a September 2005 statement, Mr. [redacted] noted he and 
the veteran served in the same unit, where the veteran was 
the Battalion Recover supervisor.  According to Mr. [redacted], 
the battalion supported the 3rd Infantry Division during 
operations in Wonson, Hungnam, and Seoul in Operation Punch 
Bowl and Iron Triangle.  During these campaigns, Mr. [redacted]
noted, the units were constantly under enemy fire, and trying 
to distinguish between North Koreans and South Koreans at a 
quick glance was very stressful.  Trying to avoid mortar 
attacks and seeing comrades and friends killed was also very 
stressful, especially while retrieving disabled vehicles, 
where one saw dead bodies littering the area.  Mr. [redacted]
provided no dates for these events.

In his March 2006 Substantive Appeal (VA Form 9) the veteran 
asserted that Mr[redacted] statement was sufficient to verify 
his stressor, and that he had no further information to 
submit or request in support of his claim.

A June 2006 deferred rating decision notes that, upon receipt 
of Mr. [redacted] statement, the RO researched a Department of 
Defense Information Web Site.  The site noted the 64th Heavy 
Tank Battalion was the successor of the 754th Tank Battalion, 
the first tank battalion in military history to be comprised 
with Black soldiers.  The Board notes that the Korean War was 
the first armed conflict that involved the U.S. following 
President Truman's Executive Order that desegregated the U.S. 
armed forces.  The copy of the website does not mention 
whether the 64th continued to be a predominantly Black unit.  
Of immediate relevance, of eight soldiers identified as 
Killed In Action while serving with the 64th Tank Battalion 
between February and June 1951, one was a mess steward and 
another was a cook, positions which in all probability would 
have had them assigned to a headquarters company.

The deferred rating decision noted the above information 
confirmed casualties at the battalion, albeit not at the 
company, level of the 64th.  The deferred rating decision 
noted that if additional information was obtainable from Mr. 
[redacted], perhaps the veteran's claim could be allowed under the 
Combat Exception.  In a June 2006 letter, the RO asked Mr. 
[redacted] to provide his social security number so that his 
service records could be obtained and perhaps, therefrom, 
obtain sufficient information to submit to the U.S. Army and 
Joint Services Records Research Center.  The letter was sent 
to the same address that was on Mr. [redacted] September 2005 
statement, in which he said specifically that is where he 
resided.  A second letter was sent in December 2006, and it 
included a request that, if he did not desire to provide his 
social security number, to please send a negative reply.  Mr. 
[redacted] did not reply to either letter.

In March 2007, the RO entered another formal finding that, 
due to a lack of responsiveness of the veteran, there was 
insufficient information to submit to the U.S. Army and Joint 
Services Records Research Center for stressor verification.  
The finding listed the written and telephonic efforts to 
obtain information from the veteran.  This finding was noted 
in the July 2007 Supplemental Statement of the Case that 
readjudicated the claim.

The Board does not question or reject the fact the veteran is 
diagnosed with PTSD.  Cohen.  Nonetheless, the Board is not 
required to accept the reported stressor on which the 
diagnosis is based.  Id.   Merely serving in a theater of 
combat operations is insufficient to prove involvement in 
personal combat.  See VAOPGCPREC No. 12-99, pp. 2-3 (October 
18, 1999), 65 Fed. Reg. 6,257(2000).  The Board notes that 
neither is it sufficient to confirm a claimed stressor one 
may have experienced in a theater of operations, even though 
a claimant makes no assertion of having personally 
participated in combat.  The Board is constrained to find 
that the veteran's claimed stressor is not verified.  While 
his and Mr. [redacted] statements note the general stress of 
serving in a combat environment, as the RO noted, they did 
not provide details with sufficient specificity as to a 
reasonable timeframe or place to seek the assistance of the 
U. S. Army and Joint Services Records Research Center, or to 
trigger the Combat exception.  Without a confirmed stressor 
the diagnosis of post traumatic stress disorder is an 
insufficient basis to grant service connection.  Thus, the 
Board must find the preponderance of the evidence is against 
the veteran's claim.  38 C.F.R. § 3.304(f).

The benefit sought on appeal is denied.

In reaching this decision the Board acknowledges that of 
record is a citation in the personnel records for service 
against the enemy.  The Board finds, however, that this 
citation must be for a different veteran since it pertains to 
a period in time during which the appellant did not serve in 
Korea.  Hence, it is of no probative value.

Individual Unemployability

Governing Law and Regulation

For VA purposes, a total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340.  Total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Marginal employment 
(generally, where the disabled person's earned annual income 
does not exceed the amount established by the Bureau of the 
Census as the poverty threshold for one person) shall not be 
considered substantially gainful employment.  However, if the 
total rating is based upon a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

In determining whether a claimant is entitled to a total 
disability rating on the basis of individual unemployability 
for compensation purposes, neither the claimant's non-
service-connected disabilities nor his or her advancing age 
may be considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

For a veteran to prevail on an individual unemployability 
claim, it is necessary that the record reflect some factor 
which places the claimant's case in a different category than 
other veterans with an equal rating of disability.  Van Hoose 
v. Brown, 4 Vet. App. at 363.

Analysis

The veteran is not service connected for any disability, and 
he based his claim for individual unemployability on his 
claimed PTSD.  Thus, there is no valid factual basis to 
consider or allow this claim.  Thus, it is denied.  38 C.F.R. 
§ 4.16.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a total disability rating on the basis of 
individual unemployability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


